Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.       Claims 1, 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent 9,924,493 to Govindassamy in view of U.S. Patent Pub. 2020/0404537 to Harada. 

Regarding claims 1, 10 and 19, Govindassamy teaches a method for selecting a cell to be camped on (see Abstract), comprising:

selecting a plurality of cells waiting to be camped on from a candidate cell list (see column 2, line 64 to column 3, line 24, which teach decoding the PBCH for multiple cells and see step 1112 in Fig. 11B of Govindassamy, which teaches selecting a group (list) of related cells, as described in column 9, lines 44-49); 


selecting an enqueue cell to continue waiting from at least one of the plurality of cells that comprises the PBCH that is successfully decoded (see step 1122 in Fig. 11B of Govindassamy, which teaches that the successfully decoded PBCHs (of the selected group of cells) are “selected to continue waiting for remaining SSS time offsets to be decoded”, as described in column 9, lines 58-65, and see also the above cited portion of columns 2-3 which teach that “This process continues until a successful PBCH decode, followed by a successful System Information (SI) decode, is performed for a cell that is suitable based on the decoded SI”.  It is also noted that the term “enqueue cell” has no clear and conventionally known meaning in the art).  
Regarding the features of “decoding remaining minimum system information (RMSI) of the enqueue cell to obtain an RMSI decoding result; and 
determining the enqueue cell as a cell to be camped on in response to the RMSI decoding result indicating that the enqueue cell meets a camping criterion”, therefore, as described above, although Govindassamy teaches parallel PBCH decoding and waiting for other system information to be decoded, as this other information is not explicitly “RMSI information”, Harada is added. 
In an analogous art, Harada teaches a system which decodes RMSI after PBCH as in sections [0033] and [0037].  As shown in Fig. 4 in steps 170 and 180, and as described in section [0109], Harada teaches that after the RMSI is successfully decoded, the cell is camped on.    
. 

Claims 2, 4-5, 7-8, 11, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 10 and 19 above, and further in view of U. S. Patent Pub. 2017/0070931 to Huang. 

Regarding claims 2, 11 and 20 which recite “wherein before selecting the plurality of cells from the candidate cell list, the method further comprises: obtaining an initial cell list through initial receive beam sweeping; obtaining the candidate cell list based on a barred cell list of a terminal and the initial cell list; and further selecting the plurality of cells from the candidate cell list based on a signal strength metric of each of the plurality of cells”, although Harada teaches (see Fig. 1A) receiving the PBCHs while beam sweeping in sections [0024] and [0028] and also teaches measures signal strength in section [0214], Huang is added. 
In an analogous art, Huang teaches a system which selects cells based on a number of factors.  As described in sections [0069] and [0127], Huang teaches that each terminal is provided a candidate cell list, an access bared cell list, and RSRQ (signal strength metric) thresholds for each cell.    

Regarding claims 4 and 13 which recite “further comprising determining that a first cell of the plurality of cells is in the candidate cell list, wherein the first cell is in the initial cell list but not in the barred cell list”, as Huang explicitly teaches the candidate and barred list and as conventional barred cells are not on the candidate list, the combination of references teach and/or render obvious this feature, as recited. 
Regarding claims 5 and 14 which recite “further comprising determining that a first cell of the plurality of cells is in the candidate cell list, wherein the first cell is in the initial cell list and the barred cell list and does not meet a barring condition”, as described above, and as shown in Figs. 4 and 6 of Harada, barred cells may still be decoded if intra-frequency reselection is allowed (see step S210).  Therefore, as the combination of references teach both types of lists (Huang) and accessing a barred cell (when the barring condition (intra-frequency reselection is allowed) is not met, the combination of references teach and/or render obvious this feature. 
Regarding claims 7 and 16 which recite “wherein the signal strength metric comprises at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a signal-to-interference-plus-noise ratio (SINR)”, see for example, sections [0195] and [0214] of Harada, which teach all of RSRP, RSRQ and SINR, and see section [0127] of Huang, as recited. 

Additionally, Harada also teaches (in step S140 in Figs. 4 and 6) of accessing a barred cell and then subsequently determining if intra-frequency reselection is allowed and then the barred cell is accessed after a frequency switch.  As also described above, Huang teaches the candidate cell list and the barred cell list. Therefore, the combination of these references teach and/or render obvious these features, as recited, as selecting the barred cells (in addition to the candidate cells) is forming the “third plurality of cells” which is greater than just the candidate list of cells.    

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 2 and 11 above, and further in view of U. S. Patent Pub. 2014/0086173 to Sadeghi. 

Regarding claims 3 and 12 which recite “wherein the barred cell list comprises at least one of a cell that is barred from being camped on based on a historical PBCH decoding result or a cell that is not barred from being camped on based on the historical 
In an analogous art, Sadeghi teaches a system which selects cells based on a received PBCH or ePBCH (see Abstract).  As described in section [0331], Sadeghi teaches that if the PBCH and MIB are not able (failed) to be acquired, the cell is considered as barred.     
Therefore, as Govindassamy/Harada/Huang teach selecting cells and barred cell lists, and as Sadeghi explicitly teaches moving a cell to a barred list after failed PBCH decoding (which is the first recited alternative), it would have been obvious to modify the  Govindassamy combination with this concept, as Sadeghi teaches the conventionality of not wasting wireless resources if cells cannot be accessed. 


Claims 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 2 and 11 above, and further in view of U. S. Patent Pub. 2015/0365834 to Maurya. 

Regarding claims 6 and 15 which recite “further comprising: calculating the signal strength metric of each of the plurality of cells in the candidate cell list; and selecting, from the plurality of cells in the candidate cell list, a second plurality of cells with signal strength metrics within a top ranking as the plurality of cells”, although Harada measures signal strength (section [0214]), as Govindassamy and Harada do not explicitly teach selecting the cell with the strongest signal strength, Maurya is added. 

Therefore, as Govindassamy and Harada teach selecting cells based on measured strength, and as Maurya explicitly teaches selecting the cell for camping as the highest SNR cell, it would have been obvious to modify Govindassamy with this feature of Maurya, as Maurya explicitly teaches the reasons for using the strongest cell.   
 Regarding claims 9 and 18 which recite “further comprising: selecting at least one cell that is not barred from being camped on and that is one of the at least one cell with the PBCH that is successfully decoded; and selecting a cell with a largest signal strength metric from the at least one cell that is not barred from being camped on as the enqueue cell.”, as described above, Hurata teaches selecting a non-barred cell and see sections [0034] and [0076] to [0080] as shown in Figs. 2 and 6 of Maurya, which teaches that the terminal selects the cell for camping with the highest SNR/RSSI. Therefore, the combination of references teach and/or render obvious these features. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646